USCA11 Case: 21-13748    Date Filed: 04/27/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-13748
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
DARRYL VAUGHN,
a.k.a.
Horsehead,


                                        Defendant-Appellant.
USCA11 Case: 21-13748       Date Filed: 04/27/2022    Page: 2 of 4




2                     Opinion of the Court                21-13748

                    ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:12-cr-00005-RH-MAF-2
                   ____________________

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM and
BRASHER, Circuit Judges.
PER CURIAM:
       Darryl Vaughn, a federal prisoner, appeals pro se the denial
of his motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A).
The district court ruled that the statutory sentencing factors
weighed against reducing Vaughn’s sentence. See id. § 3553(a). We
affirm.
        Vaughn moved for early release based on his risk of severe
illness or death from COVID-19 due to his diabetes, hypertension,
high cholesterol, heart problems, and kidney issues. Vaughn ar-
gued that he would have faced a mandatory minimum sentence of
25 years of imprisonment instead of the life sentence he received
had he committed his crime when he filed his motion for compas-
sionate release. He also argued that his continued education and
mental disability warranted a sentence reduction and that he was
no longer a danger to the community. The government opposed
Vaughn’s motion.
USCA11 Case: 21-13748         Date Filed: 04/27/2022      Page: 3 of 4




21-13748                Opinion of the Court                          3

        “Based on the entire record, including [Vaughn’s] presen-
tence report,” the district court declined to exercise its discretion to
reduce Vaughn’s sentence, “even if he [was] deemed eligible for a
reduction.” The district court determined that “a sentence to time
served, or a greater sentence ending before the covid risk is likely
to substantially subside, would not be sufficient to meet the § 3553
factors” and cited “Vaughn’s extensive criminal history [as] a sig-
nificant basis for that conclusion.” The district court also ruled that,
“[u]nder the current law of the circuit,” the “nonretroactive change
made by the First Step Act, [which would lower] the minimum
mandatory sentence [for Vaughn to] . . . 25 years,” “without more
[did] not constitute an extraordinary and compelling reason for a
sentence reduction.”
        We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259,
1267 (11th Cir. 2019)). “When review is only for abuse of discre-
tion, it means that the district court had a ‘range of choice’ and that
we cannot reverse just because we might have come to a different
conclusion had it been our call to make.” Id. at 912.
      The district court did not abuse its discretion by denying
Vaughn’s motion for compassionate release. The district court rea-
sonably determined that requiring Vaughn, a career offender, to
USCA11 Case: 21-13748        Date Filed: 04/27/2022     Page: 4 of 4




4                      Opinion of the Court                21-13748

serve the remainder of his sentence of life imprisonment was nec-
essary to satisfy the statutory purposes of sentencing. See 18 U.S.C.
§ 3553. Within two years of completing a reduced sentence for con-
spiring to distribute cocaine base, Vaughn committed the same
crime and was held accountable for 27.6 kilograms of cocaine. And
Vaughn’s criminal history included four convictions for cocaine of-
fenses and for grand theft, two convictions for burglary of a dwell-
ing, and convictions for aggravated assault, assault with a deadly
weapon, battery, and resisting arrest with violence. Vaughn argues
that insufficient weight was given to his self-improvement, likeli-
hood of future employment, family assistance, and medical condi-
tions, but we cannot say the district court abused its discretion by
placing greater weight on Vaughn’s criminal history. See United
States v. Tinker, 14 F.4th 1234, 1241 (11th Cir. 2021). And the dis-
trict court was not required to resolve whether Vaughn had iden-
tified extraordinary and compelling reasons for early release where
“the result would be the same—denial—[because] the § 3553(a) fac-
tors militate against a sentence reduction.” Id. at 1239.
       We AFFIRM the denial of Vaughn’s motion for compassion-
ate release.